DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant has amended the claim limitations of prior claim 42 and 45 into independent claim 40. Applicant’s arguments center around these features and Examiner agrees with the arguments with respect to the rejection based on Nichol. However, Examiner disagrees with the arguments presented for the rejection anticipated by Tuohioja.
Applicant argues Tuohioja fails to disclose a cavity feature that has an entrance and exit portion and only reflects light by total internal reflection (Paragraph 2; Applicant Arguments Page 17). Examiner respectfully disagrees. Tuohioja figure 5B and paragraph 60 describes light incident a front face (556) and is then refracted within and to an exit face (568). This exit light is then directed toward a medium (562), 
Applicant further argues in general that there exists no collimation and therefore no incoupling with regard to the cavity. Examiner respectfully disagrees. Tuohioja discloses in paragraph 34, that the cavities can serve as a collimating lens or film and to provide light incoupling (emphasis added).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 40-41, 43-44, 46-73 and 75-81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0088270 to Tuohioja (cited in prior office action).
Tuohioja discloses in the abstract and figures 1-5, a transparent optical device comprising: 
a lightguide medium (106)configured for light propagation, and 
an at least one optically functional layer (162) comprising at least one optically functional feature pattern (160) formed in a light-transmitting carrier medium by a plurality of embedded features provided as optically functional internal cavities, 
wherein said at least one feature pattern is configured to perform an incident light control function and at least a light outcoupling function by establishing a predetermined incoupled light distribution at the pattern and/or by modifying the refractive indices of materials and elements provided in the optical device and interfaces therebetween, whereby stray light is minimized and optical transparency of the device is established (the claims do not recite sufficient structure to define the amount of stray light being minimized. The prior art performs the function of outputting light via the cavities 160. Paragraph 34 describes the lightguide and optimizing light output contro by optimizing collimation and incoupling), 
wherein the cavities in the at least one feature pattern comprise an entrance surface (566; figure 5B) and an exit surface (568; Figure 5B), wherein the entrance surface is configured to incouple incident light arriving thereat and to direct light rays into a respective one of the cavities towards the exit surface (paragraph 34), and wherein the exit surface is configured to receive light rays arriving thereat and to transmit the light rays outside the cavities into the light transmitting medium (562) for propagation or outcoupling (584), and 
wherein the entrance surface is further configured to incouple light arriving thereto with a collimation function and to direct light into the cavities such that light propagates and avoids hitting any other surface except an exit surface (the last lines of paragraph 34 describe collimation and incoupling within the cavities to focus light and is configured to perform the claimed function).
As to claim 41, the optical function or functions of the functional layer are established by the dimensions, shape, periodicity and disposition of the cavities (figures 3-5).
As to claim 42, the cavities have an entrance and exit surface (defined by arrows in figure 2) that direct and outcouple light (paragraph 34). 
As to claim 44, the reflections are configured as claimed (figures 3B-3C, 4B). 
As to claims 46 and 62, TIR is disclosed (paragraph 71). 
As to claims 47-48, 52 and 56, antiglare and antireflective properties are disclosed in a covering layer (paragraph 26). 
As to claims 49 and 79, the volume is filled with air which is a gaseous medium (paragraph 28). 
As to claim 50, the patterns alternate (160; figure 1). 
As to claim 51, the lightguide is planar (Figure 1). 
As to claims 53-54, at least one of the claimed shapes are disclosed (figures 3-4, 5A, 6B, 7-10). 
	As to claims 55 and 81, the feature pattern is embedded in the carrier medium (figures 11-13). 
	As to claim 57, a polarizer is disclosed (last line; paragraph 34). 
	As to claim 58, the medium is any suitable panel including glass (paragraph 36). 
	As to claim 59, a filter is disclosed (paragraph 45). 
	As to claims 60 and 80, the refractive indicies may be adjusted as desired (paragraph 68, 71). 
	As to claim 61, the filter is a cladding, coating or film (paragraph 45).
	As to claim 63, the filter layer is disposed on both sides (figure 12). 
	As to claims 64-65 and 74, lenses are used and layers arranged to support the lenses (paragraph 33).
	As to claim 66, illumination surface (102) is disclosed and bonded to the other layers. 
	As to claim 67, the features are in a uniform layer. 
	As to claims 68-69, this claim recites a feature of a non-permanent optical joint with no clear structural features as to what defines the joint. The layers of the prior art are bonded by adhesive, but those adhesives certainly could be removed. Similarly, claim 69 recites a permanent configuration. Unclear how permanent, but adhesives could be hard coated.
	As to claim 70, LEDs are used (paragraph 2). 
	As to claim 71, it is unclear what is to be interpreted by optical transparency. The prior art light guide is transparent as it transmits light signals.
	As to claim 72, the device is either front or backlight illumination (display device). 
	Claim 73 relates to a combination of the above disclosed features. 
	Claims 75-77 relate to the above.
	As to claim 78, the device is selected from the claimed list (paragraph 26).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883